Citation Nr: 0303390	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-96 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

[The issue of entitlement to an initial evaluation in excess 
of 10 percent for cholecystitis will be addressed in a 
separate and forthcoming decision.]


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board has determined that further development is 
warranted in regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for cholecystitis, also on 
appeal.  The Board will obtain this development under the new 
provisions of 38 C.F.R. § 19.9 (2002), and this issue will be 
addressed in a separate and forthcoming decision. 

The veteran's appeal also initially included the issues of 
entitlement to service connection for a low back disorder, 
tinnitus, a right eye disorder, a right knee disorder, a left 
knee disorder, and a right foot disorder; and entitlement to 
a compensable evaluation for multiple, noncompensable 
disabilities under 38 C.F.R. § 3.324 (2002).  However, in a 
July 1996 rating decision, the RO granted service connection 
for tinnitus, a right knee disorder, and a left knee 
disorder.  In a May 1997 rating decision, the RO granted 
entitlement to service connection for lumbosacral strain.  
Also, in a November 2002 rating decision, the RO granted 
service connection for residuals of a right eye injury.  As 
the veteran now has a combined service-connected evaluation 
of 60 percent, the claim concerning 38 C.F.R. § 3.324 (2002) 
is rendered moot.  Additionally, in a December 1997 
statement, the veteran withdrew his claim for service 
connection for a right foot disorder.

A May 1997 Supplemental Statement of the Case indicates that 
the evaluation and effective date "of lumbosacral strain" 
were at issue on appeal.  However, the veteran did not 
present any argument as to these issues before or after this 
issuance, and, in a December 1997 statement, the veteran 
indicated that the "evaluation" of lumbosacral strain had 
"not been appealed."  The Board therefore finds that these 
issues are not presently before it on appeal.






FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not currently have a bilateral hearing 
loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

The veteran's May 1979 enlistment examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
20
15
15
20
15

The veteran's January 1995 service retirement examination 
report contains a notation of hearing loss, and an 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
20
LEFT
15
10
5
25
30

A Department of Defense audiological evaluation, conducted in 
August 1995, revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
0
0
10
20

A private audiological examination, conducted in February 
1996, revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
15
20
25
30
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The veteran's June 1998 VA audiological examination revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
25
5
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran had hearing within normal 
limits bilaterally, and there was no necessity for medical 
intervention.

In this case, the Board acknowledges that hearing loss was 
noted during the veteran's service.  However, before service 
connection may be granted for bilateral hearing loss, there 
must be a finding of a hearing loss disability.  The criteria 
for such a disability are set forth in 38 C.F.R. § 3.385 
(2002), as noted above, and none of the veteran's 
audiological evaluations to date, both during and after 
service, have revealed findings that meet the criteria for a 
disability under that section.  Specifically, there is no 
evidence of thresholds for any of the frequencies at 500, 
1000, 2000, 3000 and 4000 Hertz of 40 decibels or greater; 
thresholds at three of these frequencies of 26 or greater; or 
speech recognition scores of less than 94 percent.

Indeed, the only evidence of record suggesting a bilateral 
hearing loss disability that is of service onset is the lay 
opinion of the veteran, as suggested in multiple submissions.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  His lay opinion, therefore, does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

